182 F.2d 256
NORTHWESTERN MUT. LIFE INS. CO. OF MILWAUKEE, WISCONSIN,v.GILBERT.
No. 12382.
United States Court of Appeals Ninth Circuit.
May 10, 1950.

Charles A. Hart, William W. Wyse, Portland, Or.  (Stanley V. Jacobson, Milwaukee, Hart, Spencer, McCulloch, Rockwood & Davies, Portland, Or., of counsel), for appellant.
Lawrence T. Harris, Eugene, Or., W. H. Morrison, Portland, Or., Howard A. Butler, Eugene, Or. and Howard K. Beebe, Portland, Or.  (Harris, Bryson, Riddlesbarger & Butler, Eugene, Or., and Maguire, Shields, Morrison & Bailey, Portland, Or., of counsel), for appellee.
Before BONE, Circuit Judge, and GOODMAN and MATHES, District Judges.
PER CURIAM.


1
Appellant's petition for a rehearing is denied.  That portion of the petition which seeks a rehearing in banc is stricken because 'without authority in law or in the rules or practice of the court' see Kronberg v. Hale, 9 Cir., 181 F.2d 767.